DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 09/24/2018.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 8, & 15 recite a computer-implemented method, system, and computer program product for data instance processing. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 8, & 15 recite, at least in part, computer-implemented method for data instance processing, the method comprising: obtaining, by one or more processors, a set of data instances collected from a plurality of organizations over a network, wherein each of the data instances includes at least one record formed in an organization that stores values of a plurality of attributes of the data instance; dividing, by one or more processors, the set of data instances into groups, wherein data instances with conflicting values for the same attribute are divided into different groups; and subdividing, by one or more processors, data instances in each of the groups into clusters combining the data instances in each cluster into a new record having values of the plurality of attributes of the data instances in the cluster.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. obtaining a set of data instances collected from a plurality of organizations) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including generic computing devices, networks, servers, nodes, and database software. These elements 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-7, 9-14, and 16-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-7, 9-14, and 16-20 
CLAIMS 2, 9, & 16 describes forming a value sequence based on the at least one record of the data instance. CLAIMS 3, 10, & 17 describe constructing for each of the data instances in each of the groups, a feature vector based on the at least one record of the data instance. CLAIMS 4, 11, & 18 describe constructing an element of the feature vector. CLAIMS 5 & 12 simply state that the first attribute is a clinical attribute. CLAIMS 6, 13, & 19 simply state that the set of data instances are patient instances.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

CLAIMS 1, 6, 8, 13, 15 & 19 are rejected as under 35 U.S.C. 102(a) as being anticipated by Lakshminarayan (US 2015/0025908 A1).

CLAIM 1, 8, & 15 – 
Lakshminarayan teaches a method having the limitations of:
A computer-implemented method for data instance processing, the method comprising: obtaining, by one or more processors, a set of data instances collected from a plurality of organizations over a network, wherein each of the data instances includes at least one record formed in an organization that stores values of a plurality of attributes of the data instance; (Lakshminarayan [0013] The system 100 includes a plurality of patient records (PRs) 102 combined into an EMR database 104, and a complex care analytics unit 106. Each of the plurality of the EMRs 102 may be associated with a patient and may include a variety of medical information such as diagnoses associated with each doctor's visit and hospital stay. The EMR database 104 storing the plurality of PRs 102 may be a single repository associated with a medical practice group, a hospital, or a single physician. Alternatively, the EMR database 104 may be a collection of EMR databases connected via a wired or wireless network and accessible from a single or multiple entities operating the complex care analytics unit 106. [0014] The individual PRs 102 may contain information regarding the associated patient's demographics and health related data since the creation of the patient's PR. The demographic data may include age, ethnicity, place of birth, occupation, and activity level, to name a few. The health-related data may include height weight, gender, and the diagnostic data, procedures administered, and treatments prescribed from every doctor's visit and hospital stay. The data and information for a single doctor's visit or hospital stay may include structured data and unstructured data. A set of 
dividing, by one or more processors, the set of data instances into groups, wherein data instances with conflicting values for the same attribute are divided into different groups; and (Lakshminarayan [0020] The complex care analytics unit 106 may cluster the PRs 102 form the various ICUs into groups or clusters of closely related diseases, such as metabolic diseases or nervous system disorders, for example. An attribute may be a diagnosis of a disease or disorder that occurred at that data instance (visit or appointment). Lakshminarayan taches dividing the data sets into groups (clusters) with conflicting or different diagnoses (different values))
subdividing, by one or more processors, data instances in each of the groups into clusters combining the data instances in each cluster into a new record having values of the plurality of attributes of the data instances in the cluster. (Lakshminarayan [0033] Further, the cluster analysis engine 206 may also determine groups within each cluster, or sub-clusters, based on ranges of resource usage. The sub-clusters may designate high, moderate and low resource usage patients. Prior to forming the sub-clusters, the cluster of PRs may be sorted by resource usage from high to low, or vice versa. The sorted data may show definite differences between high and low resource usage with the moderated usage falling in between. The relative differences between the three sub-cluster types (high, moderate, and low) may vary depending on disease, the hospital associated with the EMR database being analyzed, and the common practices of the institution. Applicant’s description of clusters are analogous to the sub-clusters described in Lakshminarayan).

CLAIM 6, 13, & 19 – 
Lakshminarayan teaches a method having the limitations of Claim 1.
Lakshminarayan further discloses a method having the limitation of:
The method according to claim 1, wherein the set of data instances are patient instances. (Lakshminarayan [0013] The system 100 includes a plurality of patient records (PRs) 102 combined into an EMR database 104, and a complex care analytics unit 106. Each of the plurality of the EMRs 102 may be associated with a patient and may include a variety of medical information such as diagnoses associated with each doctor's visit and hospital stay. The EMR database 104 storing the plurality of PRs 102 may be a single repository associated with a medical practice group, a hospital, or a single physician. Alternatively, the EMR database 104 may be a collection of EMR databases connected via a wired or wireless network and accessible from a single or multiple entities operating the complex care analytics unit 106. [0014] The individual PRs 102 may contain information regarding the associated patient's demographics and health related data since the creation of the patient's PR. The demographic data may include age, ethnicity, place of birth, occupation, and activity level, to name a few. The health-related data may include height weight, gender, and the diagnostic data, procedures administered, and treatments prescribed from every doctor's visit and hospital stay. The data and information for a single doctor's visit or hospital stay may include structured data and unstructured data.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

CLAIMS 2-5, 7, 9-12, 14, 16-18, & 20 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Lakshminarayan (US 2015/0025908 A1) in view of Krishnan (US 2005/0049497 A1).

CLAIM 2, 9, & 16 – 
Lakshminarayan teaches a method having the limitations of:
The method according to claim 1, wherein dividing the set of data instances into groups further includes: for each data instance in the set of data instances, forming, by one or more processors, a value sequence based on the at least one record of the data instance, wherein the value sequence includes selected attributes as its elements; (Lakshminarayan [0033] Further, the cluster analysis engine 206 may also determine groups within each cluster, or sub-clusters, based on ranges of resource usage. The sub-clusters may designate high, moderate and low resource usage patients. Prior to forming the sub-clusters, the cluster of PRs may be sorted by resource usage from high to low, or vice versa. The sorted data may show definite differences between high and low resource usage with the moderated usage falling in between. The relative differences between the three sub-cluster types (high, moderate, and low) may vary depending on disease, the hospital associated with the EMR database being analyzed, and the common practices of the institution. Sorting the clusters (groups) from high to 
Lakshminarayan does not explicitly disclose the below limitations:
However, Krishnan teaches a method having the limitations of:
constructing, by one or more processors, a conflict network in which a data instance is represented by a node and there is an edge between two nodes if two data instances represented by the two nodes have at least one conflicting element in their value sequences; and (Krishnan [0050] For example, a feature combination method can be a process of producing a unified view of each variable at a given point in time from potentially conflicting assertions from the same/different sources. In various embodiments of the present invention, this is performed using domain knowledge regarding the statistics of the variables represented by the elements. And also see, Fig. 5)
assigning, by one or more processors, labels to nodes of the conflict network with minimum labels, wherein nodes directly connected by an edge in the conflict network have different labels, and data instances represented by nodes with a same label are divided into a same group. (Krishnan [0065] Various machine learning methods according to exemplary embodiments of the invention for assessing the likely value of additional tests for diagnosis of breast cancer will now be described with reference to the exemplary node diagram of FIG. 5. [0070] This problem also can be viewed as a multi-class classification problem where for each case C.sub.i, its label is defined according to which test gave the correct diagnosis. For example, one possible approach is as follows. For each test, all the training cases are labeled according to the accuracy of that test for that case. Then, four classifiers are trained (one for each test) using any binary classification algorithm (e.g., SVMs, Decision Trees, Bayesian networks, etc.). When a new patient is considered, the patient data is tested in the four classifiers to predict which tests will give the correct diagnosis.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Lakshminarayan in view of Krishnan to construct a conflict network with the motivation of creating a unified view of each variable at a given point in time from potentially conflicting assertions from the same/different sources (see (Krishnan [0050] For example, a feature combination method can be a process of producing a unified view of each variable at a given point in time from potentially conflicting assertions from the same/different sources. In various embodiments of the present invention, this is performed using domain knowledge regarding the statistics of the variables represented by the elements.).

CLAIM 3, 10, & 17 – 
Lakshminarayan discloses a method having the limitations of claim 1, 8, & 15. 
Lakshminarayan does not explicitly disclose the below limitations:
However, Krishnan teaches a method having the limitations of:
The method according to claim 1, wherein subdividing data instances in each of the groups into clusters further includes: constructing, by one or more processors, for each of the data instances in each of the groups, a feature vector based on the at least one record of the data instance; (Krishnan [0068] Further assuming that such previous information is extracted from the training data, the exemplary machine learning based methods described hereafter can be used to predict which test will provide an accurate diagnosis based on a feature vector extracted from a patient medical history.)
calculating, by one or more processors, distances between every two feature vectors; and clustering, by one or more processors, the data instances in each of the groups based on the calculated distances. (Krishnan [0072] Another exemplary approach is as follows. Assume that there are m cases in a training set. A new case will be compared to these m cases using the n features described above. Based on this comparison, p cases are selected as being most "similar" to the current case, wherein similarity can be defined in one of various ways. For instance, one approach is to consider the Euclidean distance in the n-dimensional feature space. Other well-known distance measures can also be employed. It is to be appreciated that the above process can also be used to select exemplar cases from a library of cases for display as well.)


rejection of claim 1, and incorporated herein.

CLAIM 4, 11, & 18 – 
Lakshminarayan in view of Krishnan discloses a method having the limitations of claim 3, 10, & 17. Krishnan further discloses a method having the limitation of:
The method according to claim 3, wherein constructing the feature vector further includes at least one of:
transforming, by one or more processors, values of attributes stored in the at least one record of the data instance into binary values; and (Krishnan [0070] This problem also can be viewed as a multi-class classification problem where for each case C.sub.i, its label is defined according to which test gave the correct diagnosis. For example, one possible approach is as follows. For each test, all the training cases are labeled according to the accuracy of that test for that case. Then, four classifiers are trained (one for each test) using any binary classification algorithm (e.g., SVMs, Decision Trees, Bayesian networks, etc.). When a new patient is considered, the patient data is tested in the four classifiers to predict which tests will give the correct diagnosis.)
splitting, by one or more processors, a first attribute of the plurality of attributes into a plurality of second attributes, wherein each of the plurality of second attributes is used to construct an element of the feature vector. (Krishnan [0008] The choice of diagnostic imaging modality is usually made by the referring physician based on a number of factors, including, for example, (i) availability and cost, (ii) comfort level and experience of the referring physician, or (ii) a physician's "gut feeling" as to which imaging modality would be optimal to obtain information for the patient. While the first factor is unavoidable, the second and third factors can lead to a sub-optimal choice of imaging modality for the individual patient.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 5 & 12 – 
Lakshminarayan in view of Krishnan discloses a method having the limitations of claim 4 and 11. Lakshminarayan further discloses a method having the limitation of:
The method according to claim 4, wherein the first attribute is a clinical attribute. (Lakshminarayan [0014] The individual PRs 102 may contain information regarding the associated patient's demographics and health related data since the creation of the patient's PR. The demographic data may include age, ethnicity, place of birth, occupation, and activity level, to name a few. The health-related data may include height weight, gender, and the diagnostic data, procedures administered, and treatments prescribed from every doctor's visit and hospital stay. The data and information for a single doctor's visit or hospital stay may include structured data and unstructured data)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 7, 14, & 20 – 
Lakshminarayan in view of Krishnan discloses a method having the limitations of claim 2, 9, & 16. Lakshminarayan further discloses a method having the limitation of:
The method according to claim 2, wherein the plurality of attributes include at least one demographic attribute and at least one clinical attribute.  (Lakshminarayan [0013] The system 100 includes a plurality of patient records (PRs) 102 combined into an EMR database 104, and a complex care analytics unit 106. Each of the plurality of the EMRs 102 may be associated with a patient and may include a variety of medical information such as diagnoses associated with each doctor's visit and hospital stay. The EMR database 104 storing the plurality of PRs 102 may be a single repository associated with a medical practice group, a hospital, or a single physician. Alternatively, the EMR database 104 may be a collection of EMR databases connected via a wired or wireless network and accessible from a single or multiple entities operating the complex care analytics unit 106. [0014] The individual PRs 102 may contain information regarding the associated patient's demographics and health related data since the creation of the patient's PR. The demographic data may include age, ethnicity, place of birth, occupation, and activity level, to name a few. The health-related data may include height weight, gender, and the diagnostic data, procedures administered, and treatments prescribed from every doctor's visit and hospital stay. The data and information for a single doctor's visit or hospital stay may include structured data and unstructured data.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686